Exhibit 10.02
(FEDERAL HOME LOAN BANK LOGO) [c73321c7332100.gif]
2008 DIRECTOR COMPENSATION POLICY
Effective as of January 1, 2008

PURPOSE:  
The Director Compensation Policy (“Policy”) establishes meeting fees and sets
forth the types of expenses that the Federal Home Loan Bank of New York
(“FHLBNY”) will pay to the Board of Directors (“Board”) of the FHLBNY. The
activities referred to in this Policy are those as to which the Board believes
Director attendance is necessary and appropriate and which may be compensated.
The Policy has been prepared in accordance with the fee caps contained in
Section 7 of the Federal Home Loan Bank Act (“Bank Act”) and the regulations of
the Federal Housing Finance Board (“FHFB”) located at 12 C.F.R. 918 regarding
Director compensation and expenses.

I.  
MEETING FEES

  A.  
Chairman
       
The fee for the Chairman of the Board is $3,904 per Board meeting attended
(subject to Section I.D. below).
    B.  
Vice Chairman
       
The fee for the Vice Chairman of the Board is $3,124 per Board meeting attended
(subject to Section I.D. below).
    C.  
Appointed and Elected Directors
       
The fee for a Director, other than the Chairman or the Vice Chairman, is $2,343
per Board meeting attended (subject to Section I.D. below).
    D.  
Fee Caps
       
In no event shall fees paid to any Director in a calendar year exceed any
limitations imposed by Section 7 of the Bank Act and/or the regulations of the
FHFB located at 12 C.F.R. 918.3. The annual compensation limits established by
the FHFB for each of the boards of directors of the Federal Home Loan Banks in
2008 are as follows: for the Chairman, $31,232; for the Vice Chairman, $24,986;
and for each of the other members of the Board, $18,739.

II.  
EXPENSES

  A.  
In General

  1.  
Directors may be paid for reasonable travel, subsistence and other related
expenses incurred in connection with the performance of their official duties as
are payable to senior officers of the FHLBNY as specified in the FHLBNY’s
current Travel Policy. However, under no circumstances shall Directors be paid
for gift or entertainment expenses.

 





--------------------------------------------------------------------------------



 



  B.  
Board and Board Committee Meetings

  1.  
Reimbursable expenses may be paid to both appointed and elected Directors for
attendance at Board and Committee meetings as established herein.

  C.  
Annual Regional Stockholders’ Meetings

  1.  
Reimbursement of reasonable expenses incurred by appointed and elected Directors
attending the FHLBNY’s regional stockholders’ meetings is permitted.

  D.  
Industry Meetings

  1.  
Reimbursement of appointed Directors’ expenses incurred while attending industry
meetings or annual conventions of trade associations on a national level is
permitted provided that a specific objective has been identified and that
attendance has been specifically pre-approved by the Board of Directors.
Appointed directors attending industry events on behalf of the FHLBNY should
register and identify themselves as directors of the FHLBNY.
    2.  
Reimbursement of elected Directors’ expenses incurred while in attendance at
industry meetings or annual conventions of trade associations on a national
level is not permissible, unless such attendance is incidental to a FHLBNY Board
or Committee meeting.

  E.  
Meetings Called by the Federal Housing Finance Board

  1.  
Reimbursement of reasonable expenses may be paid to all Directors participating
in meetings called by the Federal Housing Finance Board.

  F.  
Other System Meetings

  1.  
Reimbursement of reasonable expenses may be paid to all Directors who are
invited to attend meetings of Federal Home Loan Bank System committees (e.g.,
the Chair/Vice Chair Conference); Federal Home Loan Bank System director
orientation meetings; and meetings of the Council of Federal Home Loan Banks and
Council committees.

  G.  
Expenses of Spouses

  1.  
Reimbursement of reasonable expenses incurred by a Director’s spouse while
accompanying the Director to a meeting for which the Director’s own reasonable
expenses can be reimbursed (as specified in Sections II B, C, D, E or F above)
is permitted.

III.  
PROCEDURES AND ADMINISTRATIVE MATTERS

  A.  
Directors’ expense reports should be submitted to the Office of the Corporate
Secretary no less than quarterly.
    B.  
Payment for and reimbursement of allowable business expenses of the Directors
will require the approval of the Corporate Secretary or Assistant Corporate
Secretary.
    C.  
Meetings of the Board and Committees thereof should usually be held within the
district served by the FHLBNY. Under no circumstances shall such meetings be
held in any location that is not within the district without prior approval of
the Board. FHFB Regulation 12 C.F.R. 918.8 prohibits any meetings of the Board
of Directors (including committee, planning, or other business meetings) to be
held outside the United States or its possessions and territories.

 

2